Citation Nr: 9913496	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran does not have PTSD due to inservice events. 

3.  The claimed stressors are not verifiable.


CONCLUSION OF LAW

PTSD was not incurred during the veteran's active wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has post-traumatic stress 
disorder (PTSD) as the result of stressors experienced while 
serving in Vietnam.  It is the decision of the Board that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  The requisite elements of a 
well-grounded PTSD claim are: (1) a current medical 
diagnosis; (2) evidence "(presumed credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
(3) medical evidence of a nexus between service and the 
current PTSD disability." 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); see also Moreau v. 
Brown, 9 Vet. App. 389, (1996).  For a PTSD claim to be well 
grounded all the elements must be present. Cohen, supra.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  The veteran has alleged 
stressors and PTSD has been diagnosed based on some of the 
claimed stressors.  All relevant facts have been developed to 
the extent possible.  VA has completed its duty to assist the 
veteran in the development of his claim.  U.S.C.A. § 5107.  
The veteran has not reported that any other pertinent 
evidence might be available that is obtainable.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link established by medical evidence, between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat, or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1998).

PTSD was diagnosed by VA physicians in April 1997.  
Outpatient treatment records also contained the diagnosis.  
This diagnosis meets the first requirement for service 
connection for PTSD.

There must also be credible supporting evidence of a stressor 
or evidence that the veteran engaged in combat.  The veteran 
has reported many stressors, none of which have been 
verified.  In addition, the information is not verifiable.  
As the Court noted in Cohen, the PTSD unit can verify only 
specific combat incidents as recalled by the veteran.  In 
order to conduct meaningful research, the veteran must 
provide the who, what, where, and when of each stressor.

The veteran has reported that he witnessed people terminated, 
burned and destroyed; being in combat and ambushed; witnessed 
soldiers burned and maimed; and that a member of his outfit 
was killed.  At the PTSD examination he informed the examiner 
that: while on a convoy they were attacked with mortars; he 
saw a civilian bus that ran off the road and plunged down a 
steep embankment, killing the civilians onboard; he saw dead 
enemy soldiers stacked up like wood and burned.  

The Board notes that the veteran served with a transport 
company in Vietnam.  His military specialty was a driver.  
His decorations do not include any indicia of combat.  In 
regard to the claimed stressors, the veteran's reports of 
stressors are too vague and non-specific to be verified.  He 
did not indicate "when" the stressors occurred or provide 
sufficient information regarding the where the events 
happened.  He was asked in a letter and told again in the 
Supplemental Statement of the Case to specify the stressor 
information.  The duty to assist is not a one way street.  
The VA correctly requested information so that a meaningful 
search could be undertaken.  However, the veteran either does 
not have the information of is unwilling to cooperate.  
Regardless, the result is the same.  VA is unable to ask for 
a meaningful search of records.  Based on the lack of detail 
provided by the veteran, the duty to assist has been met to 
the extent possible.  

In the substantive appeal the veteran added a new stressor; a 
serviceman who died in Vietnam.  However, no professional has 
diagnosed PTSD based on the newly claimed information.  We 
also note that there is a remarkable lack of information 
concerning the death, including whether it was witnessed or 
any other personal involvement in the event.  

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the available record and are not verified or 
verifiable.  The fact that examiners accepted his statements 
is not determinative.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of combat or credible supporting 
evidence of stressors, service connection for PTSD is not 
warranted.  

The Board must address the provisions of 38 U.S.C.A. § 1154 
(West 1991).  The veteran has reported that he was in combat.  
There is no evidence that the veteran was in combat.  The 
provisions of section 1154 (relating to combat) are not 
available to him for his claim.  Lastly, the Board has 
considered the guidance of the Court in Cohen v. Brown, 10 
Vet. App. 128 (1997).  Although the claim may be well 
grounded based on the diagnosis of PTSD and the claimed 
inservice stressors that resulted in the diagnosis, the duty 
to assist is a limited duty.  In order to conduct a 
meaningful search there must be adequate information upon 
which to base that search.  In regard to the diagnosis and 
the claimed stressors noted by the examiners there is nothing 
that would support a verified or verifiable stressor.  The 
record lacks credible supporting evidence.  The veteran's own 
statements do not constitute credible supporting evidence.  
In regard to the newly claimed stressor, no one has diagnosed 
PTSD based on the newly claimed event and that subissue is 
not well grounded. 

At this stage, the fact that the veteran has been 
inconsistent in the reporting of stressors need not be 
addressed.


ORDER

Service connection for PTSD is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

